EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lehua Wang, Reg. No. 48023 on 12/13/2021.

Please amend the claims  1, 8-9, 10, 12, 15-18, 20 as following:

1.	(Currently Amended) A method, comprising:
establishing a communication connection between a first device and a second device;
obtaining permission for the first device to use an amount of memory at the second device over the communication connection;

configuring at least a portion of the virtual memory to be hosted on the amount of memory at the second device;
identifying priority levels of contents in memory regions used by the applications; 
allocating network bandwidth of the communication connection, based on the priority levels of the contents in the memory regions, to data communications used by the memory regions in accessing the amount of memory over the communication connection; 
predicting degradation in the network bandwidth of the communication connection in a subsequent period of time; and
adjusting hosting of the virtual memory between local memory of the first device and the amount of memory at the second device according to the priority levels of the contents in the memory regions, wherein the adjusting of the hosting of the virtual memory between the local memory of the first device and the amount of memory at the second device is in response to the predicting of degradation;
wherein the allocating of the network bandwidth includes throttling amounts of data communications for the memory regions in the subsequent period of time over the communication connection in accessing the amount of memory according to a ratio corresponding to the priority levels of the contents in the memory regions.
8.	(Canceled) 
9. 	(Canceled)
10.	(Currently Amended) The method of claim 1[[9]], wherein the adjusting comprises:
identifying a first memory region having a priority level lower than a second memory region; and
migrating hosting of a virtual memory region associated with the first memory region from being hosted or cached in the local memory to being hosted in the amount of memory at the second device.

12.	(Currently Amended) A computing device, comprising:
a communication device configured to communicate over a wired or wireless network connection;
random access memory;
a memory bus; and

wherein the computing device is configured to:
obtain permission for the computing device to use an amount of memory at a second device over the network connection;
allocate virtual memory to applications running in the computing device;
configure at least a portion of the virtual memory to be hosted on the amount of memory at the second device;
identify priority levels of contents in memory regions used by the applications; 
predict degradation in network bandwidth of the network connection in a subsequent period of time; 
adjust,  in response to the degradation being predicted for the subsequent period of time, hosting of the virtual memory between the random access memory of the computing device and the amount of memory at the second device according to the priority levels of the contents in the memory regions; and
allocate the network bandwidth of the network connection, based on the priority levels, to data communications used by the memory regions in accessing the amount of memory over the network connection, to throttle amounts of data communications for the memory regions in the subsequent period of time over the network connection in accessing the amount of memory according to a ratio corresponding to the priority levels of the contents in the memory regions.
15. 	(Canceled)
16.	(Canceled) 
17.	(Currently Amended) The computing device of claim 12[[6]], wherein the computing device is further configured to:
identify a first memory region having a priority level lower than a second memory region;
migrate hosting of a virtual memory region associated with the first memory region from being hosted or cached in the random access 
migrate hosting of a virtual memory region associated with the second memory region from being hosted in the amount of memory at the second device to being hosted or cached in the random access memory.
18.	(Currently Amended) A non-transitory computer storage medium storing instructions which, when executed in a computing device, cause the computing device to perform a method, the method comprising:
borrowing an amount of random access memory of [[the]] a second device over a communication connection between the second device and the computing device;
allocating virtual memory to applications running in the computing device;
configuring at least a portion of the virtual memory to be hosted on the amount of memory at the second device;
identifying priority levels of contents in memory regions used by the applications; 
predicting degradation in network bandwidth of the communication connection in a subsequent period of time; 
adjusting, in response to the predicting of degradation, hosting of the virtual memory between local memory of the computing device and the amount of memory at the second device according to the priority levels of the contents in the memory regions; and
throttling data communications used by the memory regions in accessing the amount of memory over the communication connection according to a ratio corresponding to the priority levels of the contents in memory regions to adjust allocation of the network bandwidth.
20.	(Canceled) 


Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Stabrawa et al. (US Pub. No. 2019/0294340 A1) teaches allocation of external memory including establishing connection between memory appliance and client and client accessing the external memory over the interconnects as shared virtual memory for running applications on the client device with the granted access permissions via specified communication interface with allocating higher/lower network bandwidth to different memory regions.

Phillips et al. (US Pub. No. 2015/0012593 A1) teaches system and method for delivering content in a content delivery network including plurality of hierarchically organized bandwidth allocation and scheduling modules configured to provide control information regarding priority levels and weight associated with content and allocating and/or managing bandwidth according content priority policies.

The combination of prior art of record does not expressly teach or render obvious the limitations of “configuring at least a portion of the virtual memory to be hosted on the amount of memory at the second device; identify priority levels of contents in memory regions used by the applications; adjusting amount of memory at the two different devices according to the priority levels of the content in the memory in response to predicting degradation in network bandwidth of the network connection; and allocate the network bandwidth of the communication network connection according to a ratio corresponding to the priority levels of the contents in the memory regions in response to the predicted degradation”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 12 and 18 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195